Exhibit 10.1

LOAN MODIFICATION AGREEMENT

This Loan Modification Agreement is entered into as of July 6 2006 and effective
as of May 1, 2006, by and between Xenogen Corporation (“Xenogen”), Xenogen
Biosciences Corporation (collectively with Xenogen, the “Borrower”) and Silicon
Valley Bank (“Bank”).

RECITALS

A. Borrower and Bank entered into that certain Amended and Restated Loan and
Security Agreement, dated August 2, 2005, as amended or modified from time to
time (the “Loan Agreement”). Defined terms used but not otherwise defined herein
shall have the same meanings as set forth in the Loan Agreement.

B. Borrower has requested that Bank amend the Loan Agreement as hereinafter
provided, and Bank is willing to do so on the terms and conditions set forth
herein.

AGREEMENT

1. DESCRIPTION OF EXISTING OBLIGATIONS: Among other Obligations which may be
owing by Borrower to Bank, Borrower is indebted to Bank pursuant to the Loan
Agreement. The Loan Agreement provides for, among other things, a Committed
Revolving Line in the original principal amount of $13,000,000. Hereinafter, all
indebtedness owing by Borrower to Bank shall be referred to as the
“Obligations.”

2. DESCRIPTION OF COLLATERAL. Repayment of the Obligations is secured by the
Collateral as described in the Loan Agreement.

Hereinafter, the above-described security documents and guaranties, together
with all other documents securing repayment of the Obligations shall be referred
to as the “Security Documents”. Hereinafter, the Security Documents, together
with all other documents evidencing or securing the Obligations shall be
referred to as the “Existing Loan Documents”.

3. MODIFICATIONS TO LOAN AGREEMENT.

3.1 Section 6.8 of the Loan Agreement is amended to read in full as follows:

6.8 Liquidity. Xenogen shall maintain at all times a ratio of: (i) (x) Xenogen’s
consolidated unrestricted cash (and equivalents) maintained at Bank or one of
its Affiliates (measured at any time), plus (y) Eligible Accounts (based on the
then most recent Compliance Certificate), to (ii) the Obligations of at least
1.4:1.0.

3.2 The Loan Agreement is hereby amended to add a new affirmative covenant as
Section 6.11 thereto as follows:

6.11 Sale of Xenogen. Borrowers covenant and agree that a merger between Xenogen
and Caliper Life Sciences, Inc. or sale of the capital or



--------------------------------------------------------------------------------

assets of Xenogen to Caliper Life Sciences, Inc. shall be consummated on or
before August 31, 2006.

3.3 Section 12.10 of the Loan Agreement is hereby deleted in its entirety and
replaced by, “Intentionally omitted.”

3.4 Section 13 of the Loan Agreement is hereby amended to delete therefrom the
definition of “Modified Quick Ratio,” “Remaining Months Liquidity” and
“Threshold Event.”

4. CONSISTENT CHANGES. The Existing Loan Documents are hereby amended wherever
necessary to reflect the changes described above.

5. CONTINUING VALIDITY. Borrower understands and agrees that in modifying the
existing Indebtedness, Bank is relying upon Borrower’s representations,
warranties, and agreements as set forth in the Existing Loan Documents, and such
representations and warranties will be true and correct as of the date hereof,
except for the representations and warranties set forth in the Existing Loan
Documents which speak as of the date of the Loan Agreement or other specific
date (in which case Borrower represents and warrants that such representations
and warranties were true and correct on such date). Except as expressly modified
pursuant to this Loan Modification Agreement, the terms of the Existing Loan
Documents remain unchanged and in full force and effect. Bank’s agreement to
modifications to the existing Obligations pursuant to this Loan Modification
Agreement in no way shall obligate Bank to make any future modifications to the
Obligations. Nothing in this Loan Modification Agreement shall constitute a
satisfaction of the Obligations. It is the intention of Bank and Borrower to
retain as liable parties all makers and endorsers of Existing Loan Documents,
unless the party is expressly released by Bank in writing. Unless expressly
released herein, no maker, endorser, or guarantor will be released by virtue of
this Loan Modification Agreement. The terms of this paragraph apply not only to
this Loan Modification Agreement, but also to all subsequent loan modification
agreements.

6. CONDITIONS PRECEDENT. The effectiveness of this Loan Modification Agreement
is conditioned upon (i) Borrower’s execution and delivery hereof to Bank, and
(ii) Borrower’s payment of any and all Bank Expenses.

This Loan Modification Agreement is executed as of the date first written above.

 

BORROWER:     BANK: XENOGEN CORPORATION     SILICON VALLEY BANK By:   /s/
WILLIAM A. ALBRIGHT, JR.     By:   /s/ JASON O. HUGHES Name:   WILLIAM A.
ALBRIGHT, JR.     Name:   JASON O. HUGHES Title:   SENIOR VP, FINANCE AND
OPERATIONS, CFO     Title:   V.P.

 

2



--------------------------------------------------------------------------------

XENOGEN BIOSCIENCES CORPORATION By:   /s/ WILLIAM A. ALBRIGHT, JR. Name:  
WILLIAM A. ALBRIGHT, JR. Title:   CFO

 

3